     Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 1 of 37



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
MCCARTER AND ENGLISH LLP      :        Civ. No. 3:19CV01124(MPS)
                              :
v.                            :
                              :
JARROW FORMULAS, INC.         :        March 3, 2020
                              :
------------------------------x

        RULING ON MOTION FOR PREJUDGMENT REMEDY [Doc. #8]

     Pending before the Court is a Motion for Prejudgment Remedy

filed by plaintiff McCarter and English LLP (“plaintiff” or

“M&E”). [Doc. #8]. For the reasons set forth below, the Court

finds that plaintiff’s Motion for Prejudgment Remedy is GRANTED,

in part.

I.   BACKGROUND

     M&E brings this action against defendant Jarrow Formulas,

Inc. (“defendant” or “Jarrow”) seeking payment of legal fees.

The Complaint asserts three claims: (1) breach of contract; (2)

account stated; and (3) unjust enrichment/quantum meruit. See

Doc. #1 at 8. This case arises out of a 23-year relationship

between attorney Mark Giarratana, a current partner at plaintiff

law firm, and Jarrow Rogovin, defendant’s Chairman and President

(“Rogovin”). See Doc. #1 at 2; see also Doc. #38 at 1. Although

Attorney Giarratana has changed law firms over the past 23

years, until recently, Jarrow has remained a client. See Doc. #1


                                   1
     Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 2 of 37



at 2-3; see also Doc. #38 at 1-2. Each time Attorney Giarratana

joined a new law firm, including when he joined M&E, Jarrow was

advised of the change and elected to continue to be represented

by Attorney Giarratana at his current firm. See Doc. #1 at 3;

see also Doc. #38 at 2. M&E represented Jarrow from 2003 through

2019. See Doc. #1 at 3; see also Doc. #38 at 2.

     Beginning in August 2011, M&E represented Jarrow and its

consultant, Kean Ashurst, in state court litigation in

Louisville, Kentucky, against Caudill Seed & Warehouse Company

(“Caudill Seed”). See Doc. #1 at 4; see also Doc. #38 at 3.

After M&E obtained dismissal of the state court litigation,

Caudill Seed sued Jarrow in the U.S. District Court for the

Western District of Kentucky (“the WDKY Litigation”). See Doc.

#1 at 4; see also Doc. #38 at 3; Doc. #69 at 45, 49. In the WDKY

Litigation, M&E “obtained a dismissal of all claims against

[defendant] Jarrow except for the trade secrets claim.” Doc. #1

at 4; see also Doc. #38 at 3. The trade secrets claim against

Jarrow was tried in June 2019. See Doc. #1 at 4-5; see also Doc.

#38 at 3-4. On June 26, 2019, the jury returned a verdict in

favor of Caudill Seed for $2,427,605. See Doc. #1 at 5; see also

Doc. #38 at 4. The jury also found willful and malicious

misappropriation of trade secrets by Jarrow. See Doc. #1 at 5;

see also Doc. #38 at 4.



                                   2
     Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 3 of 37



     On July 10, 2019, Attorney Thomas Rechen, a partner at M&E

and a member of the WDKY Litigation trial team, sent an email to

Rogovin, Ben Khowong (defendant’s chief executive officer and

chief financial officer), Jonathan Leventhal (defendant’s in-

house counsel), and Mary Grace Reyes (an employee in defendant’s

accounts payable department). See Doc. #1 at 5; see also Doc.

#38 at 4; Doc. #69 at 113-15; Ex. 110. Attorney Rechen’s email

informed Jarrow “that there was an outstanding balance owed to

[plaintiff] McCarter in the amount of $1,239,306.82, of which

$1,201.366.45 related to the Kentucky litigation.” Doc. #1 at 5.

“The outstanding balance was for legal services dating back to

April 17, 2019.” Doc. #1 at 5. In addition, Attorney Rechen’s

email included a “new invoice in the amount of $760,780.80 for

fees and disbursements incurred during the month of June in

connection with the Kentucky Jury Trial.” Doc. #1 at 5. Rogovin

never responded to Attorney Rechen’s July 10, 2019, email. See

Doc. #1 at 5.

     On July 12, 2019, M&E received a letter from Attorney Carol

Brophy, an attorney at Steptoe & Johnson LLP in San Francisco,

California, “purporting to terminate the attorney-client

relationship between Jarrow and McCarter and directing the

disposition of McCarter’s client files relating to Jarrow.” Doc.

#1 at 5-6; see also Doc. #38 at 5; Doc. #69 at 92; Ex. 111. M&E

requested that Jarrow “confirm in a writing signed by a duly

                                   3
     Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 4 of 37



authorized representative” that Jarrow authorized this transfer

and was terminating the attorney-client relationship between M&E

and Jarrow. Doc. #1 at 6; see also Doc. #38 at 5; Doc. #69 at

94; Ex. 112. Attorney Leventhal, in his role as Jarrow’s in-

house counsel, subsequently confirmed the termination of the

attorney-client relationship and directed the transfer of

Jarrow’s client files. See Doc. #1 at 6; see also Doc. #38 at 5;

Doc. #69 at 96; Ex. 113.

     Since Attorney Rechen’s July 10, 2019, email to Jarrow, M&E

“has further invoiced Jarrow Formulas for $11,204.86 in

attorneys’ fees and disbursements incurred during June 2019 in

connection with various intellectual property matters handled by

McCarter for Jarrow prior to receiving the July 12, 2019, letter

from Attorney Brophy.” Doc. #1 at 7. The parties agree that the

outstanding invoices are #8239257, #8244495, #8251339, #8254947,

and #8264196. See Doc. #38 at 6. M&E asserts that as of the date

of the Complaint, “the sum of $1,962,147.20 is due and owing to

McCarter for legal services rendered and disbursements (whether

advanced or due and payable) by McCarter for the benefit of

Jarrow in the Kentucky Litigation from April 17, 2019, through

June 30, 2019.” Doc. #1 at 7; see also Doc. #38 at 6.

     On July 23, 2019, M&E filed a Motion for Prejudgment Remedy

(“PJR”). [Doc. #8]. At the time the motion was filed, M&E sought

a prejudgment remedy in the sum of $2,000,000, “plus the sum of

                                   4
        Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 5 of 37



any additional invoices from expert witnesses, court reporters,

and others, who provided services to McCarter during the

Kentucky litigation[.]” Doc. #8 at 1. On September 10, 2019,

Jarrow filed its Memorandum in Opposition to Plaintiff’s

Application for a Prejudgment Remedy. [Doc. #40]. In this

memorandum, Jarrow discussed its intention to proceed on

defenses and counterclaims asserting that M&E “grossly

overbilled and breached its fiduciary duties” to Jarrow. Doc.

#40 at 2. Jarrow also stated its intention to file counterclaims

for unfair trade practices and legal malpractice. See Doc. #40

at 2.

     On October 4, 2019, Jarrow filed its Answer, including

affirmative defenses, and counterclaims against M&E. See Doc.

#64. On October 30, 2019, defendant filed an Answer, with

Amended Counterclaims. See Doc. #91. Defendant asserts

counterclaims for: (1) Excessive Billing; Overpayment and

Recoupment; (2) Unjust Enrichment; (3) Breach of Fiduciary Duty;

(4) Legal Malpractice; (5) Negligent Misrepresentation; (6)

Intentional Misrepresentation; (7) Unfair Trade Practices; and

(8) Setoff. See Doc. #91 at 31-36. These counterclaims reflect

defendant’s intentions stated in its Memorandum in Opposition to

Plaintiff’s Application for a Prejudgment Remedy. See Doc. #40.

     The Court conducted evidentiary hearings on the PJR on

September 24, 2019, October 10, 2019, and October 11, 2019. See

                                      5
      Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 6 of 37



Docs. #56, #68, #72 (minute entries); Docs. #69, #83, #86

(transcripts).

II.   LEGAL STANDARD

      “Although the Federal Rules of Civil Procedure govern the

conduct of an action in federal court, state law determines when

and how a provisional remedy is obtained.” SS & C Techs., Inc.

v. Providence Inv. Mgmt., 582 F. Supp. 2d 255, 257 (D. Conn.

2008); see also Fed. R. Civ. P. 64; Bahrain Telecomm. Co. v.

DiscoveryTel, Inc., 476 F. Supp. 2d 176, 183 (D. Conn. 2007).

Federal courts in Connecticut “utilize the state prejudgment

remedies available to secure a judgment that might ultimately be

rendered in an action.” Edelstein v. Lucas Brand Equity, LLC,

No. 3:16CV01353(WWE), 2017 WL 2399583, at *4 (D. Conn. June 2,

2017) (citing Granny Goose Foods, Inc. v. Brotherhood of

Teamsters & Auto Truck Drivers Local No. 70 of Alameda County,

415 U.S. 423, 436 n.10 & 437 (1974); Dill v. Ron’s Golf Car

Rental, Inc., No. 3:12CV00137(JBA)(JGM), 2013 WL 275690, at *8

(D. Conn. Jan. 24, 2013)).

      Under   Connecticut law,    a  prejudgment   remedy   is
      appropriate if the court, upon consideration of the
      facts before it and taking into account any defenses,
      counterclaims or setoffs, claims of exemption and claims
      of adequate insurance, finds that the plaintiff has
      shown probable cause that such a judgment will be
      rendered in the matter in the plaintiff’s favor in the
      amount of the prejudgment remedy sought.




                                    6
     Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 7 of 37



Roberts v. TriPlanet Partners, LLC, 950 F. Supp. 2d 418, 420 (D.

Conn. 2013) (quotation marks omitted) (quoting Conn. Gen. Stat.

§52-278d(a)). Connecticut courts have defined “probable cause”

in this context

     as ‘a bona fide belief in the existence of the facts
     essential under the law for the action and such as
     would warrant a man of ordinary caution, prudence and
     judgment, under the circumstances, in entertaining
     it.’ Three S. Development Co. v. Santore, 193 Conn.
     174, 175, 474 A.2d 795 (1984) (citation omitted).
     Thus, the plaintiff does not have to prove its case
     by a preponderance of the evidence, but must show that
     there is probable cause to sustain the validity of the
     claim. New England Land Co., Ltd. v. De Markey, 213
     Conn. 612, 620, 569 A.2d 1098 (1990).

Walpole Woodworkers, Inc. v. Atlas Fencing, Inc., 218 F. Supp.

2d 247, 249 (D. Conn. 2002). Probable cause “is less demanding

than standards which require findings to be made based on a

preponderance of the evidence or even a likelihood of success.”

Cendant Corp. v. Shelton, No. 3:06CV00854(JCH), 2007 WL 1245310,

at *3 (D. Conn. Apr. 30, 2007); see also State v. Bacon Const.

Co., 15 A.3d 147, 151 (Conn. 2011) (“[A] probable cause

determination rests on a low level of proof[.]”). 1


1 Jarrow argues that because it has asserted that M&E breached a
fiduciary duty to Jarrow, a higher standard of “clear and
convincing evidence” applies. Doc. #93 at 5. Assuming, without
deciding, that such a standard would apply at trial, that is not
the standard for a prejudgment remedy. “Where the plaintiff's
burden at trial is proof by clear and convincing evidence, the
task for the trial court in ruling on a prejudgment remedy is to
determine whether, in the exercise of ordinary caution, prudence
and judgment, it believes, based on the evidence presented, that
the plaintiff can meet that burden at trial. Put another way,
                                   7
     Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 8 of 37



      “A probable cause hearing for the issuance of a

prejudgment remedy is not contemplated to be a full scale trial

on the merits of the plaintiff’s claim. Rather, the trial

court’s function is to determine whether there is probable cause

to believe that a judgment will be rendered in favor of the

plaintiff in a trial on the merits.” Roberts, 950 F. Supp. 2d at

421 (citations and quotation marks omitted); see also TES

Franchising, LLC v. Feldman, 943 A.2d 406, 411 (Conn. 2008).

“The trial court has broad discretion to determine the

plaintiff’s probable success at a trial on the merits of its

case.” TES Franchising, LLC, 943 A.2d at 414.

     For the Court to issue a prejudgment remedy, “[p]laintiff

need not establish probable cause to believe that it will

succeed on all claims; it need only establish its probability

for success on a single claim.” Sec. Ins. Co. of Hartford v.

Trustmark Ins. Co., No. 3:00CV01247(PCD), 2002 WL 32506290, at

*2 (D. Conn. Aug. 12, 2002); see also McGovern Capital, LLC v.

Papic, No. CV06-0190931-S, 2003 WL 21267436, at *2 (Conn. Super.




although the plaintiff does not have to prove its case by clear
and convincing evidence at the prejudgment remedy hearing, it,
nonetheless, must present sufficient evidence to lead the court
to conclude that it could do so at trial.” ASPIC, LLC v.
Poitier, 181 A.3d 593, 600 (Conn. App. 2018). It is the Court’s
finding herein that M&E has established probable cause that it
would prevail at trial on two of its claims, under either a
preponderance of the evidence or a clear and convincing evidence
standard.
                                   8
     Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 9 of 37



Ct. May 21, 2003) (“In order to sustain an application for a

prejudgment remedy, the applicants must show there is probable

cause one or more of their claims will succeed[.]”).

     “At a probable cause hearing on prejudgment remedy, a trial

court may properly consider all evidence presented, including

testimony of witnesses, documentary evidence, and affidavits.”

Fleet Bank of Connecticut v. Dowling, 610 A.2d 707, 710 (Conn.

App. Ct. 1992) (citation omitted). The party seeking the

prejudgment remedy must establish probable cause not only

regarding its claims, but also as to “the amount of remedy

sought.” TES Franchising, LLC, 943 A.2d at 416.

III. ANALYSIS

     Plaintiff M&E

     seeks an order from this Court directing that a
     prejudgment remedy be granted to secure the sum of
     $2,000,000, plus the sum of any additional invoices from
     expert witnesses, court reporters, and others, who
     provided services to McCarter during the Kentucky
     Litigation ... plus any sums unpaid by Jarrow that are
     unrelated   to   the  Kentucky   Litigation   ...   plus
     prejudgment interest at the statutory rate of 10%
     pursuant to Conn. Gen. Stat. § 37-3a for the wrongful
     detention of money after it has become due and payable,
     or such other sum as the Court directs[.]

Doc. #8 at 1-2. In M&E’s post-hearing briefing, it contends that

“[n]ow at issue is whether McCarter proved, after ‘taking into

account any defenses, counterclaims or settofs,’ probable cause

for the issuance of a $2.5 million prejudgment remedy.” Doc. #92



                                   9
     Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 10 of 37



at 1. Jarrow also filed post-hearing briefing, contending that a

prejudgment remedy should not issue. See Doc. #93.

     The Court first considers whether M&E has met its burden of

establishing probable cause for issuance of a PJR. 2 The Court

next turns to whether Jarrow has provided evidence of defenses,

counterclaims or set-offs that would undermine any such showing

of probable cause. 3 Finally, the Court addresses the question of

the appropriate amount of a prejudgment remedy in this case.

     A.   Plaintiff’s Claims

          1.    Breach of Contract

     The Court finds that plaintiff has established probable

cause that it will succeed at trial on its breach of contract

claim. See Doc. #1 at 8. “In Connecticut, [t]he elements of a

breach of contract claim are [1] formation of an agreement, [2]

performance by one party, [3] breach by the other party, and [4]

damages.” Nwachukwu v. Liberty Bank, 257 F. Supp. 3d 280, 293




2 The Court notes that the findings made in this ruling are made
based solely on the evidence received to date.

3 The Court has considered all defenses, counterclaims, and
setoffs advanced by Jarrow. The evidence at the hearing related
almost exclusively to Jarrow’s claim that M&E committed
malpractice, and thus the Court primarily considers that
counterclaim in its ruling. The Court has considered all of the
evidence presented, and concludes that the evidence offered by
Jarrow -– viewed through the lens of any of the proffered
counterclaims, defenses, or set-offs -– does not undermine the
probable cause established by M&E that it will prevail on at
least some of its claims at trial.
                                   10
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 11 of 37



(D. Conn. 2017) (citing Meyers v. Livingston, Adler, Pulda,

Meiklejohn & Kelly, P.C., 87 A.3d 534, 540 (Conn. 2014)).

     “In whatever form, a contract comes into existence only

when certain prerequisites are met.” Cohan v. Minicozzi, No.

CV15-6052856, 2016 WL 5798900, at *2 (Conn. Super. Ct. Sept. 2,

2016). “To form a valid and binding contract in Connecticut,

there must be a mutual understanding of the terms that are

definite and certain between parties[.]” Senco, Inc. v. Fox-Rich

Textiles, Inc., 816 A.2d 654, 656 (Conn. App. Ct. 2003), cert.

denied, 821 A. 2d 916 (Conn. 2003) (citation and quotation marks

omitted). Contract law applies to cases involving the collection

of attorney’s fees. See, e.g., Cohan, 2016 WL 5798900, at *2.

     “Whether [a] contract is styled express or implied involves

no difference in legal effect, but lies merely in the mode of

manifesting assent.” Janusauskas v. Fichman, 826 A.2d 1066,

1072–73 (Conn. 2003) (citation and quotation marks omitted).

“[A]n express contract is one in which the parties arrive at

their agreement and express it in words, either oral or

written.” McKinstry v. Sheriden Woods Health Care Ctr., Inc.,

994 F. Supp. 2d 259, 264 (D. Conn. 2014) (citation and quotation

marks omitted). “[A]n implied contract is one in which some or

all of the terms are inferred from the conduct of the parties

and the circumstances of the case[.]” Schreiber v. Connecticut

Surgical Grp., P.C., 901 A.2d 1277, 1281 (Conn. App. Ct. 2006).

                                  11
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 12 of 37



     To establish the existence of an implied in fact
     contract, the plaintiff must prove that it rendered
     services with the reasonable expectation that the
     defendant would pay for the services and that the
     defendant accepted those services in a manner that
     reasonably would lead the plaintiff to believe that the
     defendant intended to pay for the services.

Connecticut Light & Power Co. v. Proctor, 118 A.3d 702, 707

(Conn. App. 2015), aff’d, 152 A.3d 470 (Conn. 2016); see also

Janusauskas, 826 A.2d at 1073 (“Such a contract arises where a

plaintiff, without being requested to do so, renders services

under circumstances indicating that he expects to be paid

therefor, and the defendant, knowing such circumstances, avails

himself of the benefit of those services. In such a case, the

law implies from the circumstances, a promise by the defendant

to pay the plaintiff what those services are reasonably

worth.”). “It is not fatal to a finding of an implied contract

that there were no express manifestations of mutual assent if

the parties, by their conduct, recognized the existence of

contractual obligations.” Rahmati v. Mehri, 452 A.2d 638, 640

(Conn. 1982).

     “It is common ground that, to establish a right to recover

unpaid professional fees on a claim of implied contract, the

plaintiff needed to provide an evidentiary foundation of

reasonableness for the fees that it charged.” St. Onge, Stewart,

Johnson & Reens, LLC v. Media Grp., Inc., 851 A.2d 1242, 1244

(Conn. App. Ct. 2004). “Assessment of the reasonableness of

                                  12
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 13 of 37



attorney’s fees traditionally has been guided by several

factors.” Id. at 1245. “These factors include the time and labor

required, the novelty and difficulty of the questions involved,

and the fee customarily charged in the locality for similar

legal services.” Sorrentino v. All Seasons Services, Inc., 717

A.2d 150, 159 (Conn. 1998); see also Connecticut R. Prof’l

Conduct 1.5(a) (2019) (listing the reasonableness factors).

Further, “[a]n hourly billing arrangement is the standard for

handling commercial litigation for a corporate client[.]” Home

Depot USA, Inc. v. Cytec Indus., Inc., No. FST-CV08-5009085-S,

2013 WL 4779549, at *5 (Conn. Super. Ct. Aug. 14, 2013); see

also Connecticut R. Prof’l Conduct 1.5 cmt. (2019) (“When the

lawyer has regularly represented a client, they ordinarily will

have evolved an understanding concerning the basis or rate of

the fee and the expenses for which the client will be

responsible[.]”).

     The testimony at the hearing, and the submissions filed,

provide evidence regarding the lengthy legal relationship among

Attorney Giarratana, M&E, and Jarrow. However, M&E seeks payment

for only five outstanding invoices, all issued in 2019. See Exs.

105, 106, 107, 108, and 109; Doc. #69 at 103-12.

     As noted, the Court need only find probable cause, a low

standard, that plaintiff will succeed on the breach of contract

claim. When evaluating whether an express contract existed in

                                  13
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 14 of 37



this case, the Court looks to the 1996 engagement letter between

Attorney Giarratana and Jarrow. See Ex. 101; Doc. #69 at 15.

This letter was signed by both Attorney Giarratana and Rogovin,

as CEO of Jarrow. See Ex. 101 at 3; Doc. #69 at 17. The presence

of the signatures of both individuals on the engagement letter

supports a finding that an agreement was formed. The engagement

letter set out the parameters of the legal relationship between

Attorney Giarratana and Jarrow, including that the billing

relationship would involve Attorney Giarratana “render[ing]

statements to Jarrow Formulas on a monthly basis.” Ex. 101 at 1.

The agreement also stated that “[o]ur statements are due and

payable 30 days after receipt and Jarrow Formulas agrees to pay

each monthly statement within 30 days after receipt.” Ex. 101 at

2. Jarrow and Attorney Giarratana maintained a 23-year legal

relationship, during which Attorney Giarratana continuously

represented Jarrow. This representation continued even when

Attorney Giarratana changed firms, including when he moved to

M&E. See Ex. 102; Doc. #69 at 23-24. Attorney Giarratana

continued throughout his 23-year legal relationship with Jarrow

to bill defendant on a monthly basis. See, e.g., Exs. 105, 106,

107, 108, and 109; see also Doc. #69 at 16, 19. Attorney

Giarratana testified that until the five invoices at issue,

Jarrow paid the legal bills “[w]ithout even a hint of objection.

Never a complaint, never an objection, never anything of the

                                  14
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 15 of 37



like.” Doc. #69 at 19.

     M&E has established probable cause that it will establish

at trial that it performed its obligations under the contract,

by representing Jarrow in the WDKY Litigation. While Jarrow was

dissatisfied with the outcome of that litigation, it has not

submitted sufficient evidence to undermine M&E’s showing of

probable cause that M&E in fact performed under the contract.

When Jarrow refused to pay the five outstanding monthly

invoices, Jarrow breached the contract. M&E suffered damages,

because it was not paid for the services rendered that are

reflected in the disputed invoices. In sum, the Court finds

probable cause that plaintiff will succeed on its breach of

express contract claim.

     In the alternative, the Court finds probable cause that M&E

will prevail on a claim of breach of an implied contract. An

implied contract exists based on conduct, rather than express

words. See Schreiber, 901 A.2d at 1281. The evidence presented

reveals conduct of the parties supporting the existence of an

implied contract for the provision of legal services. As noted,

over the course of a 23-year relationship, Attorney Giarratana

represented Jarrow; Attorney Giarratana invoiced Jarrow monthly;

and Jarrow paid the (sometimes discounted) invoices. See Doc.

#69 at 16, 19, 32-33, 35-36, 66, 141-42, 160, 165. Even while

the WDKY Litigation was underway, Jarrow paid every invoice

                                  15
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 16 of 37



issued by M&E other than the five issued beginning in April 2019

that underlie the claims in this case. See Doc. #69 at 145.

Attorney Giarratana testified that 540 matters were opened and

handled for Jarrow throughout the 23-year relationship. See Doc.

#69 at 23-24. While often there were discounts applied to the

bills, such that Jarrow may not have paid the full price

indicated on the bill, the monthly statements were a consistent

part of the legal relationship. See Doc. #69 at 142; see also,

e.g., Ex. 531.

     An implied contract existed between the parties. When

Jarrow refused to pay the five outstanding monthly invoices,

Jarrow breached that implied contract. M&E suffered damages,

because it was not paid for the services rendered that are

reflected on the disputed invoices. In sum, the Court finds

probable cause that plaintiff will succeed on its breach of

implied contract claim.

          2.     Unjust Enrichment/Quantum Meruit

     As noted above, the Court need only find probable cause to

believe that a plaintiff will prevail on any one claim for a

prejudgment remedy to issue. See Sec. Ins. Co. of Hartford, 2002

WL 32506290, at *2. The Court nevertheless briefly considers

M&E’s claim for unjust enrichment/quantum meruit against Jarrow,

and finds probable cause to believe that M&E will prevail on

this claim as well. See Doc. #1 at 8. “The elements of unjust

                                  16
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 17 of 37



enrichment are well established. Plaintiffs seeking recovery for

unjust enrichment must prove (1) that the defendants were

benefited, (2) that the defendants unjustly did not pay the

plaintiffs for the benefit, and (3) that the failure of payment

was to the plaintiffs’ detriment.” Ayotte Bros. Const. Co. v.

Finney, 680 A.2d 330, 332 (Conn. App. Ct. 1996) (citation and

quotation marks omitted). “The right of recovery for unjust

enrichment is equitable, its basis being that in a given

situation it is contrary to equity and good conscience for the

defendant to retain a benefit which has come to him at the

expense of the plaintiff.” Polverari v. Peatt, 614 A.2d 484, 489

(Conn. App. 1992) (citations and quotation marks omitted).

     “Quantum meruit is a theory of contract recovery that does

not depend upon the existence of a contract, either express or

implied in fact.” Gagne v. Vaccaro, 766 A.2d 416, 423 (Conn.

2001). “Quantum meruit ... has been utilized when the benefit

received was the work, labor, or services of the party seeking”

relief. Burns v. Koellmer, 527 A.2d 1210, 1216 (Conn. App. Ct.

1987). An attorney may bring a quantum meruit claim to recover

unpaid attorney’s fees. See, e.g., David M. Somers & Assocs.,

P.C. v. Busch, 927 A.2d 832, 840 (Conn. 2007). Recovery for

legal fees under the legal theory of quantum meruit is based on

“the reasonable value of the services to the client[.]”



                                  17
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 18 of 37



McCullough v. Waterside Assoc., 925 A.2d 352, 357 (Conn. App.

Ct. 2007).

     The Court finds that there is probable cause that M&E will

succeed on the unjust enrichment claim. In this case, the

benefit received by Jarrow was in the form of legal services. It

is not disputed that M&E represented Jarrow during the WDKY

Litigation. See Doc. #1 at 4; see also Doc. #38 at 3; Doc. #69

at 38, 44-47. Jarrow, dissatisfied with the outcome of that

litigation, did not pay M&E for some of these legal services.

Jarrow effectively contends that its refusal to pay was not

“unjust” because the services provided were deficient, and the

fees charged excessive. As discussed in more detail below, the

Court does not find the evidence offered by Jarrow’s experts

persuasive, and finds that there is probable cause that M&E will

succeed in establishing at trial that Jarrow’s refusal to pay

was unjust, satisfying that element of the unjust enrichment

claim. Jarrow’s failure to pay M&E was clearly to M&E’s

detriment. Accordingly, the Court finds probable cause that M&E

will succeed on the unjust enrichment/quantum meruit claim.

          3.   Account Stated

     The Court finds probable cause that M&E will prevail at

trial on its breach of contract and unjust enrichment/quantum

meruit claims. Accordingly, the Court need not reach M&E’s

account stated claim.

                                  18
     Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 19 of 37



     B.   Jarrow’s Counterclaims

     Jarrow has asserted a variety of counterclaims; the primary

argument advanced at the hearing is that M&E committed legal

malpractice in its handling of the WDKY Litigation. 4

          1.    Legal Standard

     “[I]t is well settled that, in determining whether to grant

a prejudgment remedy, the trial court must evaluate both

parties’ evidence as well as any defenses, counterclaims and

setoffs.” TES Franchising, LLC, 943 A.2d at 413. “Such

consideration is significant because a valid defense has the

ability to defeat a finding of probable cause.” Id.; see also

Roberts v. Caton, 619 A.2d 844, 846 n.4 (Conn. 1993). A claim of

legal malpractice, however, is not, in this context, a defense

to a claim for legal fees. Jarrow’s counterclaim does not have

“the ability to defeat a finding of probable cause” on M&E’s

claims for lack of payment; indeed, it is possible for an

attorney to prevail in a fee collection action against a client

for his work on a case, while the client also prevails in a

legal malpractice action against the attorney for his failures

in that case. See Kregos v. Stone, 872 A.2d 901, 907 (Conn. App.


4
 Jarrow has also asserted that the invoices presented, and not
paid, were excessive, which the Court construes as a partial
defense to M&E’s claims for payment. The Court has taken this
evidence into account when evaluating the strength of M&E’s
claims, but also considers this defense in more detail below, in
its assessment of the amount of the PJR to be ordered.
                                   19
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 20 of 37



Ct. 2005). The counterclaim for malpractice -– and the evidence

offered in relation to it -- is considered by the Court here in

evaluating the question of whether M&E can establish probable

cause that it will prevail on its claims. In particular, the

Court considers the evidence offered in support of the

malpractice claim in evaluating whether M&E performed its duties

under its contract with Jarrow, an element of the breach of

contract claim, and in determining what the value of M&E’s

services were, an element of the quantum meruit claim.

     Before considering the counterclaims and defenses, the

Court pauses to address the following question: “What is the

standard of proof for a defense of a prejudgment remedy

application?” Fusaro v. Malik, No. FST-CV08-5008479-S, 2011 WL

4716278, at *1 (Conn. Super. Ct. Sept. 16, 2011). In what it

viewed as a case of first impression, the Connecticut Superior

Court observed that the relevant “statute is silent as to the

standard of proof for a defense of a PJR application.” Id. at

*4. After analysis and review of a number of Connecticut

Appellate and Supreme Court decisions, the Fusaro Court

concluded: “From the cases previously cited, the court finds

that the standard of proof for a defendant in proving ‘defenses,

counterclaims or set-offs’ under Gen. Stat. §52–278d(a)(1) is

the preponderance of the evidence standard, the ordinary civil

standard of proof.” Id. Fusaro relied in particular on an

                                  20
     Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 21 of 37



Appellate Court decision finding that a defendant opposing entry

of a PJR “did not meet his burden of proof that adequate

insurance existed to cover a judgment against him.” Socci v.

Pasiak, 978 A.2d 96, 99 (Conn. App. 2009).

     This approach is flawed. It would allow a defendant to

defeat an application for prejudgment remedy -- which requires

plaintiff to meet only the minimal probable cause standard --

with a defense established only by a preponderance of the

evidence. The Court is not persuaded that such an approach

honors the “extremely limited” role of a court in considering a

prejudgment remedy, that is, “to determine probable successes by

weighing probabilities.” William Beazley Co. v. Bus. Park

Assocs., Inc., 643 A.2d 1298, 1301 (Conn. App. Ct. 1994)

(citation and quotation marks omitted). The Court need not

resolve this question, however. The Court finds that Jarrow has

failed to establish its malpractice claim by a preponderance of

the evidence. Jarrow has not produced evidence that, considered

by any standard, would undermine a finding of probable cause in

favor of M&E. 5




5 Indeed, the Court finds that, based on the evidence presented
in connection with this PJR application, Jarrow has failed to
establish even probable cause that it would prevail on its
malpractice counterclaim.
                                   21
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 22 of 37



          2.   Analysis of Malpractice Counterclaim

     “Malpractice is commonly defined as the failure of one

rendering professional services to exercise that degree of skill

and learning commonly applied under all the circumstances in the

community by the average prudent reputable member of the

profession with the result of injury, loss, or damage to the

recipient of those services[.]” Updike, Kelly & Spellacy, P.C.

v. Beckett, 850 A.2d 145, 169 (Conn. 2004) (citation and

quotation marks omitted). “In general, the plaintiff in an

attorney malpractice action must establish: (1) the existence of

an attorney-client relationship; (2) the attorney’s wrongful act

or omission; (3) causation; and (4) damages.” Grimm v. Fox, 33

A.3d 205, 211 (Conn. 2012) (citation and quotation marks

omitted); see also Palmer v. Sena, 474 F. Supp. 2d 347, 350 (D.

Conn. 2007).

     In legal malpractice actions arising from prior
     litigation, the [party asserting malpractice] typically
     proves that the ... attorney’s professional negligence
     caused injury to the [party asserting malpractice] by
     presenting evidence of what would have happened in the
     underlying action had the [attorney] not been negligent.
     This traditional method of presenting the merits of the
     underlying action is often called the case-within-a-case
     ....   More    specifically,   the    [party   asserting
     malpractice] must prove that, in the absence of the
     alleged breach of duty by her attorney, the [party
     asserting malpractice] would have prevailed [in] the
     underlying cause of action and would have been entitled
     to judgment .... To meet this burden, the [party
     asserting malpractice] must produce evidence explaining
     the legal significance of the attorney’s failure and the
     impact this had on the underlying action.

                                  22
     Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 23 of 37




Bozelko v. Papastavros, 147 A.3d 1023, 1029 (Conn. 2016)

(citations and quotation marks omitted).

     “Connecticut Appellate, Superior, and U.S. District courts

have transferred the requirement of expert testimony in medical

malpractice actions to legal malpractice actions.” Palmer v.

Sena, 474 F. Supp. 2d 347, 350 (D. Conn. 2007). Therefore, “a

[party] alleging attorney malpractice must establish through

expert testimony that the attorney’s conduct legally caused his

claimed injury.” Ordon v. Karpie, 425 F. Supp. 2d 276, 280 (D.

Conn.), adhered to on reconsideration, 543 F. Supp. 2d 124 (D.

Conn. 2006), and aff’d, 273 F. App’x 27 (2d Cir. 2008) (citation

and quotation marks omitted). 6

     Jarrow presented testimony from several witnesses,

including two experts, in support of its malpractice claim.

Expert David Paige conducted an evaluation of all invoices

issued by M&E to Jarrow from August 2011 through April 2019,

concluding that those invoices overbilled Jarrow by

approximately 43%. See Exs. 528, 528-2, 528-3, 528-4. Paige’s


6 There is an exception to the rule requiring expert testimony
“where there is present such an obvious and gross want of care
and skill that the neglect is clear even to a layperson.” Tatum
v. Oberg, 804 F. Supp. 2d 88, 95 (D. Conn. 2011) (citation and
quotation marks omitted). “These limited circumstances typically
involve attorneys who have failed to follow basic rules of
procedure or have incurred default judgments for their failure
to attend court hearings.” Id. (citation and quotation marks
omitted). That exception does not apply here.
                                   23
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 24 of 37



report and testimony did not conclude that M&E was not entitled

to bill Jarrow for its services; rather, Paige opined that the

amount M&E had charged Jarrow over a span of eight-plus years

was excessive. The Court thus considers the Paige Opinion in

connection with the amount of remedy, rather than the propriety

of awarding any remedy at all.

     Expert Elisabeth Grey (“Attorney Grey”) testified based on

her experience as a Litigation Partner in Louisville, Kentucky,

where the WDKY Litigation was conducted, that M&E “acted

negligently in its representation of Jarrow” and failed “to meet

the applicable standard of care[,]” causing Jarrow harm. Ex. 529

at 4; see also Doc. #69 at 182-232. As discussed above, even a

successful malpractice action does not constitute a complete

defense to a claim for attorney’s fees. The Court considers the

Grey Opinion, however, in determining whether M&E can establish

probable cause that it will prevail on its breach of contract

and quantum meruit claims.

     When Attorney Grey prepared her report, and when she

offered her testimony, she of course did not have the benefit of

all of the exhibits before the Court. She was not able to

formulate her opinion after observing the testimony of key

witnesses at the hearing, particularly Rogovin and Kean Ashurst.

Attorney Grey considered “the trial record from the underlying

[WDKY Litigation], some pleadings prior to trial, also some

                                  24
     Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 25 of 37



correspondence or anything else that I felt I needed[.]” Doc.

#69 at 183. Additionally, Attorney Grey testified that she

reviewed the transcript of the trial, interviewed Kean Ashurst

and Rogovin, and “had conversations with Mr. Leventhal.” Doc.

#69 at 183. She further testified that she did not review all of

the pleadings in the WDKY Litigation, nor did she interview

local counsel Joel Beres before preparing her report. Doc. #69

at 199, 202.

     In evaluating Attorney Grey’s report and testimony, the

Court bears in mind that attorneys are entitled to make

strategic decisions about the management of a trial:

     The decision to call witnesses and the potential
     effectiveness of such witness’ testimony is a trial
     strategy decision. Although there are basic rights that
     the attorney cannot waive without the fully informed and
     publically acknowledged consent of the client, the
     lawyer has — and must have — the full authority to manage
     the conduct of the trial. To allow a defendant’s desire
     to call witnesses in contravention of an attorney’s
     expert decision would create an atmosphere of disruption
     for the defendant, the state and the fact finder during
     the trial.

State v. Silva, 141 A.3d 916, 929 (Conn. App. Ct. 2016) (quotation

marks and citations omitted). 7




7 The Court in Silva was quoting, with approval, a decision of a
trial court in another matter, which had in turn been quoted by
the Appellate Court reviewing that trial court’s decision. See
Silva, 141 A.3d at 929 (citing State v. Flanagan, 82 A.3d 1191,
cert. denied, 99 A.3d 1170 (2014)).
                                   25
     Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 26 of 37



     The Court construes Attorney Grey’s report, with which her

hearing testimony was largely consistent, as asserting five

grounds on which M&E failed to provide “competent legal

representation” or to “meet the standard of care” applicable.

Ex. 529 at 4, 6. The Court reviews each in turn.

     1.   Attorney Grey asserts that M&E “did not reasonably

consult with Jarrow[.]” Ex. 529 at 5; see also Doc. #69 at 232.

The evidence at the hearing established that M&E was in

virtually constant contact with Rogovin before and during the

trial. See Doc. #69 at 61 8, 80, 95-96; 9 Doc. #86 at 26-27, 30-32.

Evidence showed that Rogovin sent emails to the trial team at

all hours of the day and night, and was present throughout the

trial. See Doc. #83 at 111-13 (Rogovin testimony regarding

emails (Exs. 152, 153, 154, 156, and 157) he sent to his trial

team at M&E); 10 Doc. #83 at 118 (Rogovin testimony regarding Exs.



8 During the hearing, Attorney Giarrtana testified that “[o]ver
the 23-year period, I spoke to him more than any other client.
My practice, frequently, I would call him on my way home. The
phone call would last through my drive, it would last into my
kitchen, it would last when I went upstairs.” Doc. #69 at 61.

9 “I can’t tell you how many nights, weekends, road        trips with my
family where I’ve been on the phone with [Rogovin],        helping him
through whatever problem he’s facing at that time.”        Doc. #69 at
96 (Attorney Giarratana discussing his relationship        with Jarrow
Rogovin).
10The Court notes that Exs. 152, 153, 154, 156, and 157 are
emails between Rogovin and M&E lawyers. These emails were sent
at all hours of the day, including one sent from Rogovin to his
lawyers at 2:23 a.m. ET, see Ex. 157.
                                   26
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 27 of 37



510 and 511, which were emails from Rogovin to his trial team

and jury consultants sent at approximately 9 p.m.); Doc. #86 at

45 (Rogovin testimony regarding an email (Ex. 144) he sent to

his trial team at 5:36 a.m.); Doc. #86 at 53-54, 57 (Rogovin

testimony about sending emails (Exs. 149, 150, 161, 162) to his

trial team at M&E at 2:22 a.m., 2:53 a.m., 1:01 a.m., and 3:42

a.m.); see also Doc. #69 at 74; Doc. #83 at 125; Doc. #83 at 130

(Rogovin testimony that he was in the courtroom during the

Kentucky Litigation); Ex. 529 at 7 (“Rogovin was in the

courtroom during the trial[.]”). Attorney Grey further asserts

that M&E “ignored” “clear instructions” from Rogovin, presumably

as to trial strategy, but also that Jarrow “did not have

sufficient information to participate intelligently in

decisions” about the case. Ex. 529 at 7; see also Doc. #69 at

62-65 (Attorney Giarratana testimony regarding Rogovin’s

involvement in WDKY Litigation strategy and decision-making).

The evidence at the hearing did not support these assertions.

     2.   Attorney Grey asserts that M&E “failed to exercise

appropriate care” by failing to call Kean Ashurst as a witness.

Id. at 6; Doc. #69 at 193 (testifying, in reference to Kean

Ashurst’s potential testimony: “I think it would have been

helpful to the jury.”); Doc. #69 at 218. Ashurst testified at

the hearing, contending that he would have provided a “road map”

to the jury, had he been permitted to testify. Doc. #69 at 245,

                                  27
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 28 of 37



249-250. The Court, having observed Ashurst’s testimony at the

hearing, does not find that Jarrow has established that the

failure to call him as a witness at the trial of the WDKY

Litigation constituted malpractice or a failure to exercise

appropriate professional care.

     3.   Attorney Grey opines that M&E failed to “adequately

rebut the testimony of Caudill’s damages expert[.]” Ex. 529 at

6; see also Doc. #69 at 191. Attorney Grey’s testimony, which

was largely unsupported, on this issue was insufficient to

undermine the probable cause shown by M&E that it will prevail

on its claims. Furthermore, this claim appears to relate only to

the damages awarded at the trial, rather than to the liability

of Jarrow. Thus, even if M&E’s representation in this regard

fell below the applicable standard of care, such a failing would

not constitute a “but for” reason for the result of the trial.

     4.   Attorney Grey contends that the decision not to call

Rogovin as a live witness “deviated from the standard of

care[.]” Ex. 529 at 7; see also Doc. #69 at 188, 222. Ample

evidence was introduced that M&E made a carefully considered

strategic decision not to call Rogovin as a live witness. Having

reviewed that evidence, and observed Rogovin’s testimony at the

hearing, the Court does not find that Jarrow has established

that the failure to call him as a witness at the trial of the

WDKY Litigation constituted malpractice.

                                  28
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 29 of 37



     5.   Attorney Grey concludes that M&E “charged unreasonable

fees.” Ex. 529 at 8. This conclusion appears to be based solely

on her understanding that one M&E attorney “applied a billing

rate of $520,” which Attorney Grey avers “is not a fee

customarily charged in this locality for similar legal

services.” Id. at 9. The Court presumes that Attorney Grey was

not informed, prior to preparing her report, that after it

discharged M&E, Jarrow retained a local attorney, Joel Beres, at

the rate of $545 per hour. See Doc. #86 at 80, 194. The Court

finds that Jarrow has not established that the rate charged by

M&E supports a finding of malpractice, or otherwise undermines

the probable cause for finding that M&E is likely to prevail on

its claims at trial.

     It appears that Attorney Grey did not have complete

information at the time she rendered her opinions, and the Court

does not find her report, or her testimony, persuasive. In sum,

the Court does not find that Attorney Grey’s report and

testimony received to date is sufficient to establish that M&E

committed malpractice. The Court further finds that this

evidence does not undermine the finding of probable cause that

M&E will prevail on its breach of contract and quantum meruit

claims at trial.




                                  29
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 30 of 37



     C.   Remedy Amount

     The Court next addresses the amount of remedy sought. M&E

seeks a prejudgment remedy in the amount of “$2.5 million[.]”

Doc. #92 at 1. M&E calculated the total claimed fees, plus

prejudgment interest, at $2,445,150.37 at the time it filed its

post-hearing brief, in November 2019. See id. at 15. The entire

amount claimed (pre-interest) arises out of unpaid legal fees

and costs; thus, the Court now more closely considers the report

and testimony of Jarrow’s expert David Paige, who opined that

M&E’s fees were excessive. See Exs. 528, 528-1, 528-2, 528-3,

528-4; see also Doc. #86 at 132, 136, 164-65.

     Paige did not limit his analysis to the five disputed

invoices, or even to invoices issued in 2019; rather, he

analyzed all invoices issued by M&E to Jarrow from August 2011

through April 2019. See Ex. 528 at 7. Paige concluded that M&E’s

billing was excessive, and should be discounted by approximately

43%. See id. In reaching this conclusion, Paige evaluated the

billing rates, billing practices, and substance of tasks billed

for by M&E. See Doc. #86 at 143.

     The first difficulty in crediting Paige’s report and

testimony is that it does not specifically analyze any alleged

over-billing in the invoices actually at issue. Paige’s

conclusions are based an eight-year time period. Application of

those conclusions to the disputed invoices is problematic for a

                                  30
     Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 31 of 37



variety of reasons, most notably because what may be reasonable

billing practices while counsel is defending a complex matter in

an out-of-state federal trial may not be reasonable at some

other point in time. See Doc. #86 at 160-61, 193. It is thus

unclear what value (if any) this analysis has when considering

the particular invoices at issue.

     Next, the Court considers one particular significant

opinion offered by Paige. Paige recommended a 20% reduction in

the total fees based on his conclusion that M&E’s billing rates

were excessive as compared to the mean rates reported in the

industry for each year analyzed. 11 See Ex. 528 at 13, 14; Doc.

#86 at 169. This 20% recommendation apparently is based on the

differential between M&E’s billing rates and “mean” rates over

all eight years studied, taken collectively. However, the

differentials vary significantly across that time line, from as

low as $46.67 per hour to as high as $133.33 per hour, for

partners. See id. The differential for partner billing rates in

2018 and 2019 was only $56.33 per hour. See id. Again, the lack




11Paige suggests, in a footnote, see Ex. 528 at 14 n.18, that
the rates charged were even more excessive for Kentucky, as
opposed to Connecticut. But it was Jarrow’s choice to retain a
Connecticut firm, and Jarrow cannot now complain that a Kentucky
firm would have been cheaper. Cf. Simmons v. New York City
Transit Auth., 575 F.3d 170, 177 (2d Cir. 2009) (party who
voluntarily selects more expensive out-of-district counsel
cannot pass the excess cost onto other party in fee-shifting
case).
                                   31
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 32 of 37



of separate analysis of the disputed time frame undermines the

value of the report. More significantly, it is hard to accept a

conclusion that the rates charged by M&E were excessive; the

highest rate charged by M&E in the disputed invoices is $535 per

hour for Attorney Giarratana; Attorney Grondahl was billed at

$485 per hour and Attorney Rechen was billed at $520 per hour.

See Ex. 105 at 40. After discharging M&E, Jarrow chose to retain

Attorney Beres at a higher rate of $545 per hour. See Doc. #86

at 80, 194.

     Paige concluded that the attorney’s fees charged by M&E

should have been reduced by approximately 43%. See Ex. 528 at

35. As noted, the Court finds Paige’s analysis as to hourly

rates unpersuasive, and thus finds that the 20% reduction

attributable to that analysis should be disregarded. The Court

further finds that Paige’s failure to distinguish between the

time frame covered by the disputed invoices and the other eight

years of invoices analyzed substantially undermines the value

and credibility of his analysis as to other potential reductions

in the overall billing. The Court declines to parse the details

of each invoice analyzed by Paige and recalculate the impact of

each of his other recommended discounts on only the relevant

invoices. However, the Court agrees that some of the issues

identified by Paige undermine M&E’s contention that it will

prevail at trial in the full amount demanded.

                                  32
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 33 of 37



     M&E contends in its post-hearing briefing that it is

entitled to a total remedy of $2,445,150.37, representing the

total of the disputed invoices ($2,037,625.37) plus prejudgment

interest ($407,525.00). See Doc. #92 at 15. “[I]n an application

for a prejudgment remedy, the amount of damages need not be

determined with mathematical precision.” Rafferty v. Noto Bros.

Const., LLC, 795 A.2d 1274, 1279 (Conn. App. Ct. 2002). Rather,

the Court must arrive at a “fair and reasonable estimate[]”

based on the evidence presented. Roberts v. TriPlanet Partners,

LLC, 950 F. Supp. 2d 418, 424 (D. Conn. 2013) (citation and

quotation marks omitted).

     Prejudgment interest may be included in the calculation of

a prejudgment remedy. See New England Health Care Employees

Welfare Fund v. iCare Mgmt., LLC, 792 F. Supp. 2d 269, 287 (D.

Conn. 2011). The moving party must establish probable cause that

it will receive an award of prejudgment interest in order for

that interest to be included in the prejudgment remedy. See

Garnet Analytics, Inc. v. Diversified Sols., Inc., No.

3:12CV00716(WWE)(HBF), 2013 WL 6511940, at *8 (D. Conn. Dec. 12,

2013).

      “When the court’s jurisdiction is based upon diversity, an

award of prejudgment interest is governed by state law.”

Brandewiede v. Emery Worldwide, 890 F. Supp. 79, 82 (D. Conn.

1994). Prejudgment interest may be awarded, under Connecticut

                                  33
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 34 of 37



law, “as damages for the detention of money after it becomes

payable.” Conn. Gen. Stat. §37–3(a).

     Whether such interest is awarded is primarily an
     equitable determination and a matter within the
     discretion of the trial court. The courts have construed
     the statute to make the allowance of interest depend
     upon whether the detention of the money is or is not
     wrongful under the circumstances. Other factors to be
     considered include whether the sum recovered was a
     liquidated amount, and whether the party seeking
     prejudgment interest has diligently presented the claim
     throughout the course of the proceedings.

Prime Mgmt. Co. v. Steinegger, 904 F.2d 811, 817 (2d Cir. 1990)

(citations and quotation marks omitted). The Court finds that

M&E has established probable cause that prejudgment interest

will be awarded on any amount recovered.

     However, M&E has offered no support for its claim that

prejudgment interest would be awarded in the amount of

$407,525.00, which amounts to 20% of the amount allegedly owed.

The invoices at issue here were issued less than one year ago,

and prejudgment interest under Connecticut law is limited to no

more than ten percent per year. The Scheduling Order

contemplates that dispositive motions or a joint trial

memorandum will be filed in May or June 2020, approximately one

year after the disputed invoices were issued. See Doc. #119 at

2. The Court therefore finds probable cause to believe that

prejudgment interest in the amount of $203,762.54 -– ten percent




                                  34
      Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 35 of 37



of the disputed invoices -- will be awarded, bringing the total

amount, before reductions, to $2,241,287.91.

      After considering the concerns identified and reductions

advocated by Paige, the Court finds probable cause that M&E will

prevail at trial in securing a total award, including

prejudgment interest, of approximately $1,850,000.00. The Court

therefore awards a prejudgment remedy in that amount.

IV.   CONCLUSION

      For the reasons stated herein, plaintiff’s Motion for

Prejudgment Remedy [Doc. #8] is GRANTED, in part, in the amount

of $1,850,000.00.

      Two matters remain to be addressed.

      A.   Bond Pursuant to Conn. Gen. Stat. §52-278d(a)(4)

      At the hearing, Jarrow reserved its right to present

evidence in support of its contention that “the plaintiff should

be required to post a bond to secure the defendant against

damages that may result from the prejudgment remedy[.]” Conn.

Gen. Stat. §52-278d(a)(4); see also Doc. #83 at 76-79; 12 Doc. #86

at 5-7. If Jarrow wishes to pursue such a bond, an appropriate




12When this issue was raised at the hearing, the Court proposed
delaying resolution of the bond issue until after a ruling had
issued on the PJR application: “[I]if the Court elects to grant
a PJR, then upon such granting, defendant would be permitted to
submit their statement or their evidence regarding allegations
that it would be detrimental to the company and the question of
a bond[.]” Doc. #83 at 78-79.
                                    35
     Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 36 of 37



motion may be filed on or before March 24, 2020. Any response

shall be filed on or before April 7, 2020. The Court expects

that an additional hearing with live testimony will not be

necessary to resolve this issue, but the parties may present, in

their submissions, any views or arguments as to the need for

testimony on this issue.

     B.   Motion for Disclosure of Property and Assets

     M&E has filed a “Motion for Disclosure of Property and

Assets,” as an exhibit to its PJR Motion. See Doc. #8-5. 13 “The

court may, on motion of a party, order an appearing defendant to

disclose property in which he has an interest or debts owing to

him sufficient to satisfy a prejudgment remedy. The existence,

location and extent of the defendant’s interest in such property

or debts shall be subject to disclosure.” Conn. Gen. Stat. §52-

278n(a). The Court has granted plaintiff’s motion for a

prejudgment remedy. “Generally, under Connecticut law, a

disclosure of assets is ordered if a prejudgment remedy is

ordered.” Wachovia Bank, N.A. v. Cummings, No. 3:09CV00957(SRU),

2010 WL 466160, at *9 (D. Conn. Feb. 8, 2010).

      However, a “defendant, in lieu of disclosing assets

pursuant to subsection (a) of this section, may move the court


13Because this motion was docketed as an attachment, rather than
as an independent motion on the docket, the Court treats it as a
request made in connection with the application for prejudgment
remedy, rather than an independent motion.
                                   36
    Case 3:19-cv-01124-MPS Document 124 Filed 03/03/20 Page 37 of 37



for substitution either of a bond with surety ... or of other

sufficient security.” Conn. Gen. Stat. §52-278n(d); see also

Tucker v. Journal Register E., No. 3:06CV00307(SRU), 2009 WL

426460, at *1 (D. Conn. Feb. 20, 2009) (“The defendant may, if

it so chooses, satisfy the prejudgment remedy and avoid

disclosure of assets by posting a bond in the amount of” the

prejudgment remedy.); Weber v. FujiFilm Med. Sys. U.S.A., Inc.,

No. 3:10CV00401(JBA), 2013 WL 6592592, at *7 (D. Conn. Dec. 16,

2013) (allowing defendant to “avoid disclosure of assets by

posting a bond[]” sufficient to satisfy the prejudgment remedy).

     Jarrow must disclose the existence, location and extent of

any property in which it has an interest or debts owing to it

sufficient to satisfy the prejudgment remedy, on or before April

2, 2020. In the alternative, Jarrow may post a bond or other

suitable security in compliance with Conn. Gen. Stat. §52-

278n(d), on or before March 26, 2020.

     It is so ordered at New Haven, Connecticut, this 3rd day of

March, 2020.

                                      /s/
                                  HON. SARAH A. L. MERRIAM
                                  UNITED STATES MAGISTRATE JUDGE




                                  37
